Citation Nr: 0735137	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-26 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1994 to 
January 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
forward flexion of the thoracolumbar spine not worse than 30 
degrees, sciatic symptoms on the left, but with no objective 
evidence of sciatica or radiculopathy, and no evidence of 
unfavorable ankylosis.  

2.  High cholesterol is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2007).

2.  High cholesterol is not a disability that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2006, March 2006, and May 2006, before the initial 
adjudication of the claim.  Specifically regarding VA's duty 
to notify, the notifications to the veteran apprised him of 
what the evidence must show to establish entitlement to the 
benefits sought, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran either identify or submit any 
evidence or information he had pertaining to his claim.  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of each issue and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, the RO 
notified the veteran in March 2006 that high cholesterol was 
not a disability for which VA pays compensation.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

Lumbosacral strain

A January 2005 VA contract examination revealed no complaints 
of radiating pain on movement, no muscle spasms, and 
tenderness to palpation of the lower back.  The examiner 
noted no ankylosis of the spine.

Records from the Wheeler Chiropractic center dated in 
February and March of 2006, diagnosed the veteran with lumbar 
facet syndrome.

A March 2006 VA contract examination of the spine revealed no 
complaints of radiating pain on movement, muscle spasms were 
absent and the examiner noted no ankylosis of the spine.

In January 2007, the veteran was afforded a VA examination to 
evaluate the current level of disability for his lumbosacral 
strain.  At this examination, the veteran reported being in 
constant pain every day at 7/10, and noted that he sees a 
chiropractor which eases his pain, and takes aspirin which 
helps some.  The veteran reported flare-ups once a week to 
10/10 which will last about a day.  The veteran noted that 
prolonged sitting can cause a flare up and stated that 
relieving factors include chiropractic care, getting into a 
hot shower and aspirin.  The veteran reported that with the 
flare-ups, he has increased pain, decreased range of motion 
"to zero," weakness, but no fatigue or incoordination.  The 
veteran denied incapacitating episodes, and noted that he 
experiences shooting pain from his left buttock to the back 
of his right knee with flare-ups.  He denied any numbness or 
weakness in his legs, and he denied bowel or bladder leakage.  

In terms of the impact of his back disability on his work, 
the veteran noted that he works in shipping and receiving and 
is always lifting, and having to pull things out of boxes; 
and stated that he needed to take frequent breaks, but was 
able to do his usual work.  The veteran noted that he misses 
about 1 day of work every 2 weeks and he felt that this is 
the maximum that he can take off without being fired, and he 
noted that he would take more days off if he could.

On examination, the examiner diagnosed the veteran with 
lumbosacral strain with sciatic symptoms related to this on 
the left; with no objective evidence of sciatica or 
radiculopathy.  He noted that the veteran's posture was quite 
stiff, although he walked with a normal gait.  The examiner 
noted tenderness over the left and right SI joints, as well 
as paraspinal muscles, and on the left, the veteran had a 
mild spasm over his paraspinal muscle.  Flexion was 30 
degrees with pain from zero degrees, extension was to 15 
degrees with pain at 15 degrees, and right and left lateral 
flexion and rotation were all 20 degrees with pain at 20 
degrees.  The examiner noted that repetitive motion increased 
his pain, and stated that his strength, sensation and 
reflexes were normal in the lower extremities, and noted that 
straight leg raising gave him pain in his back bilaterally 
but no radiation down his legs.  The examiner noted that 
except as reported above, there was no change in active or 
passive range of motion during the repeat motion testing and 
no additional losses of range of motion of the involved spine 
due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

Under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), the veteran's low 
back disability has been rated under diagnostic code 5237 for 
lumbosacral strain.  The General Rating Formula provides that 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
rating is warranted for limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
spine.  See 4.71a, Diagnostic Code 5237.

Additionally, Note (5) describes unfavorable ankylosis as a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In this case, the veteran is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion.  In order to receive a higher 
rating, unfavorable ankylosis of the entire thoracolumbar 
spine must be demonstrated.  Here, both the January 2005 and 
March 2006 examiners specifically noted no ankylosis of the 
spine.  Further, the most recent (January 2007) VA examiner 
did not mention ankylosis of the spine, nor did he state that 
the veteran experienced the following symptoms:  difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  In fact, the veteran had motion that 
demonstrated the absence of ankylosis.

After considering the evidence of record, the Board finds 
that entitlement to a rating higher than the currently 
assigned 40 percent for lumbosacral strain is not warranted.  
Even if his pain is viewed as causing him to hold his back in 
a fixed position, there is no suggestion that the position of 
his spine is anything other than in a favorable position, 
which would warrant no higher than the currently assigned 40 
percent rating.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's lumbosacral strain reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  The current 
evidence of record does not demonstrate that the veteran's 
lumbosacral strain has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his back disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

For all the foregoing reasons, the Board finds that this 
issue on appeal must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's increased rating claim, 
that doctrine is not applicable.  See 38 U.S.C.A  § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


Service connection for High cholesterol

In a March 2006 statement received by the veteran, he 
contends that due to his back disability, he has been unable 
to maintain any sort of sustained workout, which has resulted 
in high cholesterol.

The veteran submitted a laboratory report dated in November 
2005 noting that his cholesterol was 240 mg/dl.  However, the 
Board notes that high cholesterol is not a disability for VA 
compensation purposes.  Rather, high cholesterol is a 
laboratory finding and is not a disability in and of itself 
for which VA compensation benefits are payable.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule to address).  

As indicated above, the Board finds that a high cholesterol 
reading on a laboratory test does not represent a disability 
for which service connection can be considered.  Therefore, 
service connection for high cholesterol is denied.




ORDER

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling, is denied.

Entitlement to service connection for high cholesterol is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


